PER CURIAM.
We have carefully considered the thorough and well reasoned order of the trial judge giving rise to this appeal together *558with the rest of the record on appeal and the briefs of appellant and the State. We do not find it here necessary to determine whether writs of coram nobis have been abolished in criminal actions. (See Rule 1.540(b) RCP; Rule 3.610 RCrP, and Rule 3.850 RCrP) In any event, it is apparent that the procedure employed sub judice was consistent with all constitutional requirements, including- due process and that the action of the trial judge complained of did not constitute an abuse of his discretion.
Appellant having failed to demonstrate prejudicial error, the order appealed is
Affirmed.
BOYER, Acting C. J., JOHNSON, J., and STEWART, LEON F., Associate Judge, concur.